IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1185
                            Filed February 10, 2016


HIBU, INC., formerly known as YELLOWBOOK, USA,
      Plaintiff-Appellee,

vs.

SHANKS LAW FIRM,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, James M.

Richardson, Judge.



       HIBU, Inc., f/k/a Yellowbook, USA, filed suit against the Shanks Law Firm

to collect on an unpaid account for services provided pursuant to an advertising

contract. AFFIRMED.




       Randall J. Shanks and Emily A. Shanks of Shanks Law Firm, Council

Bluffs, for appellant.

       Sara E. Bauer and Amy M. Goltz of Gurstel Chargo P.C., Golden Valley,

Minnesota, for appellee.



       Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                          2


MCDONALD, Judge.

       HIBU, Inc., f/k/a Yellowbook, USA, filed suit against the Shanks Law Firm

to collect on an unpaid account for services provided pursuant to an advertising

contract. The parties filed cross-motions for summary judgment, agreeing the

contract at issue was unambiguous and the question presented was one of law

for the court. The district court entered judgment in favor of HIBU and adverse to

Shanks. On appeal, Shanks contends the district court erred in construing the

contract.   Our review is for the correction of legal error.       See Shelby Cty.

Cookers, L.L.C. v. Util. Consultants Int’l., Inc., 857 N.W.2d 186, 189 (Iowa 2014)

(“We review the district court's summary judgment ruling for correction of errors

at law.”); Postell v. American Family Mut. Ins. Co., 823 N.W.2d 35, 41 (Iowa

2012) (“Our review of the district court’s construction of the contract is for errors

at law. Similarly, we review the district court's interpretation of the contract for

errors at law, unless the court used extrinsic evidence to interpret the words of

the contract.”). We find no legal error in the district court’s ruling on the parties’

cross-motions for summary judgment. HIBU performed pursuant to the terms of

the unambiguous contract and is entitled to judgment as a matter of law. The

judgment of the district court is affirmed without further opinion.     See Iowa R.

21.26(a), (d), (e).

       AFFIRMED.